Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/681,844 filed 11/13/2019 is in response to Applicant’s amendments of the claims, and arguments/remarks, both filed on 05/10/2022. 
In the response filed on 05/10/2022 claims 1-2, 8-9 and 15 have been amended, while claims 3-7, 10-14 remain as originally filed. Claims 1-15 are currently pending in this application, and all the claims have been under full consideration. This Application is now in condition for allowance. 
Allowed Claims
Claims 1-15 are allowed over prior art of record.  
Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance.
 The instant invention is directed to a battery mounted on a vehicle, comprising a an electrically conductive battery case configured to be electrically attached to a body of a vehicle. The battery case comprising of plus terminal (i.e. positive terminal) to which a wire harness is connected from outside the battery to supply electric power an electrical equipment on-board the vehicle, a minus terminal (i.e. a negative terminal), a ground member attached to the minus terminal and connected to the battery case; and a plus terminal cover that only covers the plus terminal. When the ground member is attached to the minus terminal it abuts the plus terminal cover from outside so that is restricts a movement of the plus terminal cover from exposing the plus terminal. In an embodiment the minus terminal also has a cover that only covers the minus terminal, and abuts the plus terminal cover from outside of the plus terminal. The invention is also directed to a method of connecting a wire harness to a plus terminal of the battery, and to a method of disconnecting a wires harness from the plus terminal of a battery.    
The closest prior art is considered to be Tsurumi et al. (U.S. PG Publication 2011/0155485), Buckhout et al. (U.S. PG Publication 2017/0288286), Wood et al. (U.S. PG Publication 2009/0317695), and Kameyama et al. (U.S. Patent 5,576,516). 
Tsurumi discloses an electrical storage device such as battery mounted in a vehicle, comprising a battery case configured to be attached to the body of the vehicle, and the current from the battery is supplied to an inverter device via a positive side main relay. Tsurumi also discloses a negative terminal. Tsurumi, however, does not disclose a ground member electrically attached to the negative terminal, which abuts a positive cover and prevents exposure of the pls terminal. Tsurumi also does not disclose a plus terminal cover that covers only the positive terminal, and a wire harness connected to the plus terminal from outside the battery. Tsurumi also does disclose the method of connection and disconnection of wire harness to and from the plus terminal.    
Buckhout discloses a battery pack configured to power a vehicle component, and the negative terminal of each battery is grounded by connecting to grounding brackets. Buckhout, however, does not disclose the grounding bracket abuts a plus terminal cover from outside of the plus terminal cover. Buckhout also does not disclose a wire harness connected to the plus terminal from outside of the battery. Buckhout also does not disclose the method of connection and disconnection of wire harness to and from the plus terminal.    
Wood discloses a battery module of plurality of cells having covers or guards that covers a positive terminal and a negative terminal and held with a snap fit. Woods, however, does not disclose a plus terminal cover that covers only the plus terminal, and a ground member electrically attached to the negative terminal, and which abuts a positive cover and prevents exposure of the plus terminal. Wood also does not disclose a wire harness connected to the plus terminal from outside the battery, the method of connection and disconnection of wire harness to and from the plus terminal.    
Kameyama discloses a cover of a battery connecting terminal which can be mounted or disconnected in an easy way, but does not disclose a method of disconnecting a wire harness from a plus terminal by detaching a ground member from a minus terminal of the battery so that a connection between the minus terminal and a battery case is disconnected, allowing exposure of the plus terminal, releasing a movement of a plus terminal cover, and then disconnecting a wire harness from the plus terminal when the plus terminal is exposed.   
 The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claims 1-15 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722